Citation Nr: 0113991	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  98-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUE

Entitlement to an earlier effective date for a total rating 
based on individual unemployability, prior to August 11, 
1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from October 1966 to July 
1971.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the Jackson, Mississippi, Regional Office (RO), 
which assigned August 11, 1997 as the effective date for a 
grant of a total rating based upon individual 
unemployability.  

In a May 2000 decision, the Board awarded secondary service 
connection for a cervical spine disorder and remanded the 
issue of entitlement to an earlier effective date for a total 
rating based on individual unemployability, prior to August 
11, 1997, for readjudication in light of that service 
connection grant.  By an August 2000 implementing rating 
decision, the RO granted secondary service connection for C5 
chip fracture with C3-C4 posterior central disc herniation 
and assigned it a 20 percent evaluation, effective August 16, 
1996.  

Accordingly, the Board will render a decision herein on the 
issue of entitlement to an earlier effective date for a total 
rating based upon individual unemployability, prior to August 
11, 1997.  


FINDINGS OF FACT

1.  A March 1987 Board decision denied an evaluation in 
excess of 40 percent for residuals of a lumbar laminectomy 
and denied a total rating based upon individual 
unemployability.  A March 1988 Board decision denied an 
evaluation in excess of 40 percent for residuals of a lumbar 
laminectomy.  

2.  An April 1993 rating decision increased an evaluation for 
residuals of a lumbar laminectomy from 40 percent to 60 
percent, effective September 17, 1990.  Appellant was 
provided notice of that adverse rating decision that month, 
but did not file a Notice of Disagreement therewith.  
Therefore, that rating decision is final.  

2.  In a June 21, 1996 written statement received by the VA 
on July 2, 1996, appellant requested "re-evaluation" of his 
service-connected disability.  An August 16, 1996 rating 
decision confirmed a 60 percent evaluation for residuals of a 
lumbar laminectomy (and confirmed by an August 30, 1996 
rating decision).  

3.  On August 16, 1996, appellant's representative submitted 
to the VA a July 23, 1996 private medical report, which 
clinically described appellant's back disability, in part, 
and opined that appellant was disabled for even sedentary-
type work.  

4.  On August 11, 1997, appellant filed a timely Notice of 
Disagreement with that August 16, 1996 rating decision and 
stated therein that he wanted a total rating based upon 
individual unemployability.  

5.  The RO assigned an effective date of August 11, 1997, for 
a total rating based upon individual unemployability.  

6.  By an August 2000 rating decision, the RO granted 
secondary service connection for C5 chip fracture with C3-C4 
posterior central disc herniation and assigned it a 20 
percent evaluation, effective August 16, 1996.  

7.  It was factually ascertainable that the appellant's 
service-connected back disability precluded employability as 
of July 23, 1996, date of said private medical report.  The 
communication seeking an increased rating for the service 
connected disability, received at the RO on July 2, 1996, 
constituted an informal claim for a total rating.


CONCLUSION OF LAW

The criteria for an effective date of July 23, 1996, but no 
earlier, for a total rating based upon individual 
unemployability have been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.157, 3.400(o), 4.16(a) (2000); Norris 
v. West, 12 Vet. App. 413 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant, 
particularly in light of the Board's allowance herein of an 
earlier effective date for a total rating based upon 
individual unemployability appellate issue.  The claims 
folder contains numerous clinical records pertaining to the 
severity of appellant's service-connected disabilities during 
the relevant period in question and there is no indication 
that any other such records exist.  Appellant was issued a 
Statement of the Case and Supplemental Statement of the Case, 
which included relevant statutory and regulatory provisions 
concerning the effective date appellate issue and a detailed 
explanation of the rationale for said rating decision's 
denial of that issue.  Thus, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), has been satisfied with respect to the issue on 
appeal.  

Appellant seeks an earlier effective date for a total rating 
based upon individual unemployability, prior to August 11, 
1997.  In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Appellant contends, in essence, that his claim for an 
increased rating, which was denied by an August 1996 rating 
decision, "inherently" included a claim for a total rating 
based upon individual unemployability, since his back 
disability was rated at a maximum evaluation of 60 percent 
under Diagnostic Code 5293.  Therefore, he asserts that an 
earlier effective date of August 30, 1996 should be assigned.  
Alternatively, appellant's representative asserts that an 
effective date of August 14, 1996 should be assigned, on the 
basis that that was date of "formal" claim.  His 
representative also contends that a July 23, 1996 private 
medical statement indicated appellant was unemployable and 
constitutes an "informal" claim.  As explained below, under 
the facts of this case and the applicable judicial guidance, 
the Board concludes that the appropriate effective date is 
July 23, 1996, but no earlier.

A March 1987 Board decision denied an evaluation in excess of 
40 percent for residuals of a lumbar laminectomy and denied a 
total rating based upon individual unemployability.  A March 
1988 Board decision denied an evaluation in excess of 40 
percent for residuals of a lumbar laminectomy.  An April 1993 
rating decision increased an evaluation for residuals of a 
lumbar laminectomy from 40 percent to 60 percent, effective 
September 17, 1990.  Appellant was provided notice of that 
adverse rating decision that month, but did not file a Notice 
of Disagreement therewith.  Therefore, said Board and rating 
decisions are final and may not be reopened, in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b), 
7105; 38 C.F.R. §§ 3.156(a), 20.302(a), 20.1105.  See Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Smith (William A.) v. 
Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. West, 155 
F. 3d 1356 (Fed. Cir 1998).  No appropriate collateral attack 
with respect to said final Board and rating decisions has 
been made.  Thus, an earlier effective date for a total 
rating based upon individual unemployability may not be 
premised on the evidence of record at the time of said Board 
and rating decisions.  Id.

The provisions of 38 C.F.R. § 3.155(a) (2000) state, in 
pertinent part:  "Informal claims.  (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative,...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  In a June 
21, 1996 written statement received by the VA on July 2, 
1996, appellant requested "re-evaluation" of his service-
connected disability.  Although appellant, in that June 21, 
1996 written statement, did not expressly request a schedular 
or extraschedular rating, or a total rating based upon 
individual unemployability, nevertheless it is apparent that 
his intent was to request some type of increased compensation 
for said service-connected back disability in excess of the 
assigned 60 percent.  Since appellant was receiving the 
maximum schedular rating of 60 percent for intervertebral 
disc syndrome under Diagnostic Code 5293 and the only 
service-connected back disability was classified as residuals 
of a lumbar laminectomy, and there was no allegation or 
evidence of vertebral fracture, there would have been no 
reason for the RO to have evaluated that service-connected 
back disability under Diagnostic Code 5285 for residuals of 
vertebral fracture, even though said Code provides a 
schedular evaluation of 100 percent.  There are no other 
applicable Diagnostic Codes for consideration of an increased 
schedular rating in excess of the assigned 60 percent for 
said service-connected residuals of a lumbar laminectomy.  
Thus, it would logically follow that a reasonable 
interpretation of appellant's request for a "re-evaluation" 
of his service-connected disability was that he desired 
either an extraschedular rating, or a total rating based upon 
individual unemployability.  

A question is would it have been appropriate for the RO, in 
"re-evaluation" of the service-connected back disability, 
to consider only whether a higher rating was warranted on a 
schedular or extraschedular basis, without considering 
whether a total rating based upon individual unemployability 
was being raised.  It is clear that the 60 percent evaluation 
for appellant's service-connected back disability satisfied 
the 38 C.F.R. § 4.16(a) threshold schedular eligibility 
requisites.  The factual situation in this case appears at 
least similar in some respects to that in Norris v. West, 12 
Vet. App. 413 (1999).  

Norris held that a claim for an increased rating includes a 
claim for a total rating based upon individual 
unemployability where a veteran meets the § 4.16(a) threshold 
schedular requirements and the record includes evidence of 
unemployability based on a service-connected disability or 
disabilities.  However, in Norris, the record included a 
current medical opinion by a VA social worker stating that 
the veteran's disability appeared to preclude employment.  
Norris at 12 Vet. App. 417, states that "[d]eveloping the 
claim [']to its optimum['] must include determining all 
potential claims raised by the evidence and applying all 
relevant law and regulation raised by that evidence....  In 
this case, the veteran presented an informal claim for the 
highest rating possible, including 100% by way of a TDIU 
rating (because he already had at least a 60% service-
connected rating for his psychiatric disorder and there was 
evidence of record that indicated unemployability due to that 
disability)."  In the instant case, there was no current 
medical opinion indicating that appellant was unemployable by 
reason of said service-connected back disability at the time 
he submitted that June 21, 1996 written statement requesting 
"re-evaluation" of his disability.  In this respect, the 
factual situation in the instant case differs from that in 
Norris.  However, there was evidence in the record in the 
instant case indicating that appellant had been granted a 
total rating based upon individual unemployability by reason 
of said service-connected back disability as of December 11, 
1975; that the total rating had been terminated by rating 
action as of June 30, 1981; and that the unemployability 
issue had been raised by appellant in the 1980's, although 
that issue was denied by a March 1987 Board decision.  

With resolution of reasonable doubt, the Board concludes that 
under the particular facts of the case at hand, appellant's 
June 21, 1996 written statement received by the VA on July 2, 
1996, constitutes an "informal" claim for a total rating 
based upon individual unemployability.  A July 23, 1996 
private medical report clinically described appellant's back 
disability as "patient will never be able to perform any 
type of pushing, pulling or even light lifting activities.  
Day to day activities like sitting, bending, even standing 
and walking will aggravate his pain.  In addition to lumbar 
problem patient has cervical disc herniation as well as chip 
fracture which has caused further disability."  
Additionally, that July 23, 1996 private medical report 
opined that appellant was "disabled for even sedentary type 
of work at this time."  Said July 23, 1996 private medical 
report is the earliest dated medical opinion of appellant's 
unemployability that was not previously considered and was 
received subsequent to said final Board and rating decisions.  
Since that July 23, 1996 dated medical opinion of appellant's 
unemployability is the earliest date as of which it is 
factually ascertainable that an increase in disability 
resulting in unemployability had occurred, and an 
"informal" claim was received July 2, 1996 prior to that 
July 23, 1996 date, that July 23, 1996 date controls (because 
the law provides that the effective date is the date 
initially factually ascertainable for the benefit or the date 
of claim, whichever is later).  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.157, 3.400(o), 4.16(a).  
Parenthetically, that July 23, 1996 date is an earlier 
effective date than would be if that July 23, 1996 private 
medical report received August 16, 1996 was considered an 
"informal" claim as appellant's representative contended, 
since date of receipt of private medical records constitutes 
date of "informal" claim under 38 C.F.R. § 3.157(b)(2) 
(2000).  It is also noted that whether the July 2, 1996 or 
the July 23, 1996 effective date were assigned, that payment 
of the benefits would begin the next month.  See 38 U.S.C.A. 
§ 5111.  Thus, there is no practical difference in the 
assignment of these two effective dates.


ORDER

The criteria for an effective date of July 23, 1996, but no 
earlier, for a total rating based upon individual 
unemployability is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

